DETAILED ACTION
Applicant's arguments filed on 09/08/2021 with respect to the claims have been fully considered and are persuasive.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1  and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1; prior art of record fails to disclose either by itself or in combination:  “…comprising: a coupling capacitor providing a current path between the output of the pulse width modulator and the gate of the switching transistor configured to produce a plurality of isolated pulses from the plurality of pulses received from the output of the pulse width modulator; and a returning capacitor directly coupled to a source of the switching transistor and a ground of the pulse width modulator, wherein the source of the switching transistor is directly coupled to a ground of a primary of the feedback transformer; and a forward converter feedback circuit comprising: a switching transistor directly coupled to the capacitively isolated gate drive circuit for receiving the plurality of isolated pulses at a gate of the switching transistor; and a feedback transformer coupled to the pulse width modulator for providing the sampled voltage at the feedback input, wherein the plurality of isolated pulses causes the feedback transformer to sample a voltage at a load as the sampled voltage.”
Claim 17; prior art of record fails to disclose either by itself or in combination:  “…coupling capacitor providing a current path between the output of the pulse width modulator and the gate of the switching transistor configured to produce a plurality of isolated pulses from the plurality of pulses received from the output of the pulse width modulator; and a returning capacitor directly coupled to a source of the switching transistor and a ground of the pulse width modulator, wherein the source of the switching transistor is directly coupled to a ground of a primary of the feedback transformer; and a forward converter feedback circuit comprising: a switching transistor directly coupled to the capacitively isolated gate drive circuit for receiving the plurality of isolated pulses at a gate of the switching transistor, wherein the switching transistor is a gallium-nitride field-effect-transistor (GaN FET); and a feedback transformer coupled to the pulse width modulator for providing the sampled voltage at the feedback input, wherein the plurality of isolated pulses causes the feedback transformer to sample a voltage at a load as the sampled voltage.”

These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838